ITEMID: 001-81078
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF MÖREL v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1
TEXT: 5. The applicant was born in 1944 and lives in Istanbul.
6. He is the grandson of Ayşe Saide Ergun, who was one of the joint owners of a 255,951 m² plot of land in Çorlu. The applicant's share corresponds to 4,000 m² of the land in question. The applicant's right of succession is established by four different court decisions dated 7 March 1973, 12 July 1974, 5 January 1982 and 12 February 1996. However, the title of the land in question was registered, among others, in the name of Ayse Saide Ergun.
7. On 6 April 1988 the Ministry of Defence informed the Çorlu Municipality that the land in question was going to be expropriated. It communicated to the Municipality the names of the owners who were mentioned on the title deed and requested the relevant tax declarations, in order to determine their addresses. However, only the original owners' first names and the first names of their fathers appeared on the title deed.
8. In its letter of 22 April 1988 the Municipality was only able to submit the tax declarations in respect of some of the owners. They informed the Ministry that since they had not been communicated sufficient information on the identity of some of the owners, they were unable to find their tax declarations.
9. The village headman, the title registry office, the birth registration office, the gendarmerie and the police department in Çorlu also informed the Ministry that they had been unable to ascertain the addresses of the owners, as their last names and their birth registrations were not communicated to them.
10. On 3 May 1988 it was announced in a local newspaper that the property in question had been expropriated. It was also noted that a committee of experts would be assessing its value on 5 May 2005. On the said date the committee of experts assessed the value of the land at 255,951,000 Turkish liras (TRL).
11. On 26 December 1988 and 10 January 1989 the Municipality announced the expropriation of the land over loudspeakers, throughout the town. On 28 December 1988 it was announced, in another local paper, that the compensation for expropriation was deposited in a bank account, in the name of the owners, including that of the applicant's grandmother. In January 1989, the same notification was published also in a national newspaper. In all these publications only the original owners' first names and the first names of their fathers were mentioned.
12. On 30 July 1991 the property in question was registered in the name of the Treasury.
13. On 10 November 1996 the applicant and some of the heirs, who were the joint owners of the land in question, became aware of the expropriation of their property.
14. On 23 November 1996 the applicant, together with four other heirs, filed an action for additional compensation before the Çorlu Civil Court of First Instance, against the Ministry of Defence.
15. The Ministry requested the court to dismiss the case for failure to comply with the statutory time-limit. The plaintiffs argued that the authorities failed to notify them of the expropriation of their property. They contended that the notifications were deprived of any legal effect as they were made in the name of their deceased ancestors.
16. In November 1997 a group of experts, appointed by the court, inspected the land and concluded that the total amount of additional compensation that had to be paid to the plaintiffs was TRL 44,450,601,360. The applicant's share amounted to TRL 2,247,668,465.
17. On 18 February 1998 the court maintained that the Ministry breached the rules of notification as provided in Article 13 of the Law on Expropriation. It noted that the authorities merely notified the expropriation by publishing it in a newspaper, without making an extensive enquiry, as required in Article 7 of the Law on Expropriation. It also noted that the authorities could have also issued a notification through the notary. The Çorlu Civil Court of First Instance therefore dismissed the Ministry's preliminary objection and upheld the plaintiffs' request by increasing the expropriation fee together with an interest rate which would run from 5 July 1989, the supposed date on which several of the owners renounced their property right over the land in question. Relying on the expert report of November 1997, it awarded the applicant TRL 2,247,668,465.
18. On 5 November 1998 the Court of Cassation upheld the decision of the first instance court by modifying the date from which the interest rate would run. It held that the interest should begin to run from 26 December 1996 the date on which the property was transferred to the Ministry.
19. Following the Ministry's request, on 22 February 1999, the Fifth Chamber of the Court of Cassation rectified the decision of 5 November 1998. It held that although the authorities had followed the procedure prescribed in Article 7 of the Law on Expropriation they were unable to ascertain the addresses of the owners. The court maintained that the fact that there were no tax declarations for these properties was also confirmed in the Çorlu Municipality's letter dated 22 April 1988. The Court of Cassation consequently rectified its decision of 5 November 1998 and quashed the decision of the first instance court.
20. On 15 June 1999 the Civil Court of First Instance followed the reasoning of the Court of Cassation. It held that the Ministry had to notify the owners through publication, since it had been unable to determine the addresses, even after carrying out all necessary inquiry. It therefore dismissed the applicant's case for failure to comply with the statutory time-limit.
21. On 7 October 1999 the Court of Cassation upheld the decision of 15 June 1999.
22. On 5 May 2000 the applicant and the other heirs requested the reopening of the proceedings.
23. On 15 February 2001 the Çorlu Civil Court of First Instance asked the Çorlu Municipality and the Çorlu Tax Department whether the owners and their heirs paid any tax for the land in question. All the names communicated in this letter were mentioned in full.
24. The Çorlu Tax Department advised the Ministry to refer to the Municipality, as all property tax declarations as of 1986 were handed over to the municipalities. Whereas, tax declarations which dated before 1986 were submitted for paper recycling.
25. Later on the same day, the Çorlu Municipality informed the court that they were in possession of tax declarations in respect of the land in question, for the years of 1986, 1990, 1994 and 1998, which contained some of the addresses. It also attached to its letter copies of sixteen property tax declarations for the year 1986. According to these declarations, Sermet Ergun, who was the son of Ayşe Saide Ergun and the uncle of the applicant, together with his co-owners paid a total of TRL 2,175 in total, for their property of 11,682 m2.
26. On 23 February 2001 the Çorlu Civil Court of First Instance dismissed the plaintiff's request for rectification.
27. On 24 January 2002 the Court of Cassation upheld the decision of the first instance court. It observed that the authorities tried to find the owners by relying on the information found in the title registry. It noted that it was evident that the original owners were deceased and that the heirs paid their tax duties concerning these lands. It concluded however, that the fact that the tax department did not inform the authorities about the names and addresses of the owners did not render the notification, which had been carried out by the Ministry of Defence in accordance with Article 7 of the Law of Expropriation, void of effect.
28. On 21 June 1934, in accordance with the Law no. 2525, all Turkish citizens, who were, until then, referred to by their first name and the first name of their father, were requested to adopt a family name.
29. Article 7 of the Law on Expropriation (Law no. 2942) provides that the expropriating authority is required to establish ownership and ascertain the addresses by making an enquiry at the title registry, tax department, and birth registry. Moreover they are further expected to make everything that is necessary to contact the owners. Article 13 of the same Law provides that if the addresses of the owners are not found, then the expropriation should be notified by publication.
Following the decision to expropriate a property, a committee of experts is requested to assess the value of the land. This amount is deposited in a bank account, in the name of the owners. Subsequently, all related documents are brought to the attention of the owners either by issuing a notification through a public notary or, when that is not possible, by way of publication (Article 10). If the owners do not request the annulment of the decision to expropriate, even if they file an action for additional compensation, all property rights over the land in question are transferred to the administration within 30 days from notification (Article 14).
